Citation Nr: 0010874	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as a result of exposure to solvents, 
cleaners, and chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1956.  

This originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
leukemia on the basis that the claim was not well grounded.

In a decision dated in February 1997, the Board affirmed the 
RO's denial and found that the claim was not well grounded.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  By Order entered May 28, 1999, 
pursuant to a Joint Motion for Remand, the Veterans Claims 
Court vacated the Board's February 1998 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a).


REMAND

In view of the holding of the Veterans Claims Court, the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his or her claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  This duty to assist involves 
obtaining potentially relevant medical reports.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992) (federal agencies); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991) (private 
records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(Social Security records).  It also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this case the veteran has claimed that he developed 
leukemia many years after service as a result of exposure to 
certain chemical solvents; however, it is not clear to what 
solvents the veteran was exposed nor is the medical record 
clear on what evidence an opinion was rendered that the 
veteran's exposure to chemical solvents caused leukemia.  The 
Joint Motion for Remand notes that the nature of the cleaning 
supplies used in the Army is "capable of substantiation".  
Accordingly, the Board finds that a remand is necessary to 
clarify the nature and cause of the veteran's current 
disorder.  An attempt will be made to ascertain the type of 
duties the appellant might have had, and the typical 
functions that might have been performed.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for CML, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should obtain for association 
with the claims folder, the veteran's 
service personnel records.

4.  The veteran should also be contacted 
and asked to clarify the exact type of 
work he performed during active military 
duty on which he based his claim of 
exposure to chemicals and solvents (i.e. 
refurbishment, inspection, repair, etc.) 
and what chemicals that he believes were 
used (i.e. gun cleaner, lubricants, 
protectants, etc.)

5.  An attempt should also be made to 
associate relevant materials with respect 
to the type of cleaning materials used by 
small arms repairmen and/or arms 
mechanics from 1954 to 1956.

The RO is directed to contact the 
veteran's Service Department or other 
appropriate source for any additional 
information that may be relevant with 
respect to the types of solvents, 
cleaners, and chemicals that would have 
been used by a small arms repairman 
and/or arms mechanic from 1954 to 1956.  
To the extent possible, appropriate 
technical manuals of field manuals should 
be reviewed.  In addition, to the extent 
possible, a description of typical duties 
of a small arms repairman should be set 
forth, if found.

6.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to the 
appropriate VA examiner for a medical 
examination and opinion regarding the 
veteran's CML.  Specifically, after 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current CML disease?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  The examiner is requested to 
specifically address the April 1995 
letter from Dr. D.L.M. regarding the 
association of chemical solvents and CML 
and more fully discuss the type of 
"certain chemical solvents" with known 
association to CML.  

(d)  Does the record establish that the 
veteran's CML could have been caused by 
in-service exposure to solvents, 
cleaners, and chemicals?  In responding 
to this question, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history provided 
by the appellant.

(e)  The examiner is also asked to 
address the likelihood that the veteran's 
CML was caused by exposure to solvents, 
cleaners, and chemicals for no more than 
fourteen months (the period of service) 
some 35 years prior to diagnosis.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for CML.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


